Dissenting Opinion.
Roby, J.
The complaint is broad enough to admit proof to the effect that the plaintiff’s negligence, conceding him to have been contributorily negligent, ceased to be the proximate cause of the injury complained of by reason of the opportunity which the defendant had to avert the injury after it knew, or ought to have known, that the same was imminent. Indianapolis St. R. Co. v. Marschke (1906), 166 Ind. 490; Indianapolis St. R. Co. v. Schmidt (1905), 35 Ind. App. 202. This doctrine is applicable to a ease of this kind. Southern Ind. R. Co. v. Fine (1904), 163 Ind. 617.
It is true that a railroad engineer may presume, within reasonable limits, that a person whom he sees upon the railroad track in front of the train will leave it before the train reaches him, but such presumption does not operate to relieve the engineer from exercising reasonable care in the premises, and if there is any circumstance or condition tending to show that such person is not aware of the proximity or approach of the train, the presumption ceases to operate, and immediate and timely action is demanded from such engineer.
*362I think the evidence is sufficient to justify a finding that the engineer was not authorized to rely upon such presumption, and, that being the case, the judgment ought to be affirmed.